Citation Nr: 0105624	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left wrist and degenerative 
joint disease of the bilateral knees.

2.  Entitlement to a compensable evaluation for mitral valve 
prolapse with severe mitral regurgitation.

3.  Entitlement to a compensable evaluation for hallux valgus 
of the left foot with early osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1979 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  That rating decision, in part, 
granted service connection effective the date of the 
veteran's discharge from service for (1) mitral valve 
prolapse with severe mitral regurgitation, rated 
noncompensable, (2) osteoarthritis of the left wrist and 
degenerative joint disease of the bilateral knees, rated 10 
percent disabling, and (3) hallux valgus of the left foot 
with early osteoarthritis, rated noncompensable. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that the RO has complied by making all 
reasonable efforts to obtain relevant records identified by 
the appellant which might substantiate the appellant's claim.  
In particular, the Board notes that pursuant to his February 
1999 VA examination, X-rays were taken of the veteran's left 
wrist, knees and left foot.  These records, while relevant, 
have not been associated with the claims file.  Although 
relevant, the records are adequately discussed by the 
examiner in the February 1999 examination to the extent that 
they show arthritis of the relevant joints.  As the existence 
of arthritis in the affected joints is not in dispute, being 
confirmed by service medical records, the missing X-rays 
could not substantiate the veteran's claim for a higher 
evaluation, and as such these records are not necessary to an 
equitable disposition of the veteran's appeal.  Further, 
although the RO did not consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it is not prejudicial 
to the appellant to proceed to the issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's mitral valve prolapse with severe mitral 
regurgitation, since his separation from service, is 
manifested by subjective complaints of occasional dizziness 
on exertion, and an MET of 18 on exercise stress test without 
angina.

3.  The veteran's osteoarthritis of the left wrist and 
degenerative joint disease of the bilateral knees, since his 
separation from service, is manifested by a normal physical 
examination, X-ray evidence of osteoarthritis and subjective 
complaints of pain.

4.  The veteran's hallux valgus of the left foot with early 
osteoarthritis, since his separation from service, is 
manifested by enlargement of the metatarsophalangeal joint 
without swelling which is not equivalent to amputation of the 
great toe.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
mitral valve prolapse with severe mitral regurgitation have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.31, 4.104, and Diagnostic Code 7000 
(2000).

2.  The criteria for a higher initial evaluation for 
osteoarthritis of the left wrist and degenerative joint 
disease of the bilateral knees have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, and Diagnostic Codes 5003 (2000).

3.  The criteria for an initial compensable evaluation for 
hallux valgus of the left foot with early osteoarthritis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.31, 4.71a, and Diagnostic Codes 5003, 
5280 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).  When a 
disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  "In every instance 
where the Schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met."  38 C.F.R. § 4.31 (2000).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Court has 
held that, at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A.  Mitral Valve Prolapse.

In a February 1999 VA compensation and pension examination, 
the veteran related that he was found to have a heart murmur 
on routine physical examination in December 1998 while still 
in the Air Force.  He stated that he was sent for an 
echocardiogram in January 1999 which showed a mitral valve 
prolapse with severe regurgitation.  (This is confirmed in 
the service medical records.)  The veteran indicated that 
currently he was not taking any medications and felt fine.  
He was not having any problems with chest pain or shortness 
of breath.  He denied any swelling of his feet or ankles.  He 
worked out at a gym several times per week with a stationary 
bike and weightlifting.  On occasion, with heavy exercise, he 
would feel a little lightheaded which he indicated would last 
approximately one minute, but other than that, he was having 
no symptoms of heart disease.

On physical examination, the veteran's heart rate was 80 and 
regular.  His blood pressure was 122/78.  Evaluation of the 
cardiovascular system revealed a loud 4/6 holosystolic murmur 
present at the point of maximal impulse at the fourth 
intercostal space, midclavicular line and also heard at the 
left sternal border.  There was no increased jugular venous 
distention.  The examiner noted the peripheral pulses were 
full and equal bilaterally, there was no peripheral edema, 
and the veteran was not short of breath.  The diagnosis was 
"[m]itral valve prolapse with severe mitral regurgitation."

An exercise stress test was performed in February 1999.  The 
veteran exercised for 16 minutes achieving a maximum workload 
of 18.0 METs at 101 percent of his maximum heart rate.  The 
report notes that the exercise test was terminated secondary 
to leg fatigue.  The examiner indicated that the veteran had 
"outstanding exercise effort/exercise tolerance" and 
"negative maximal exercise tolerance test for chest pain."

The veteran's mitral valve prolapse with severe mitral 
regurgitation is rated under Diagnostic Code 7000 for 
valvular heart disease.  Under Diagnostic Code 7000, during 
active infection with valvular heart damage and for three 
months following cessation of therapy for the active 
infection, a 100 percent evaluation is warranted.  
Thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in chronic congestive heart failure, or; when a workload of 3 
METs or less, results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent evaluation is 
warranted.  An METs (metabolic equivalent) is defined in the 
Schedule in a note preceding Diagnostic Code 7000 as, "the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute."  38 C.F.R. § 4.104, Note 2.  With more than one 
episode of acute congestive heart failure in the past year, 
or; when a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 60 percent evaluation is 
warranted.  When a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray, a 
30 percent evaluation is warranted.  When a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7000.

In this case, there is no evidence of active infection 
associated with the veteran's mitral valve disorder.  As 
such, his service-connected disability is evaluated on the 
basis of the workload on his heart in METs at the point where 
symptoms are evident.  The Board notes the veteran's 
complaints that he has dizziness on heavy exertion; however, 
the results of a February 1999 exercise stress test indicated 
that the veteran had "outstanding exercise effort/exercise 
tolerance" and a maximum workload of 18 METs with no chest 
pain.  The report further noted that the exercise test was 
terminated secondary only to leg fatigue and the veteran 
achieved 101 percent of his maximum heart rate.  There is no 
evidence on objective demonstration of any of the symptoms of 
heart disease such as dyspnea, fatigue, angina, dizziness or 
syncope.  Also, the veteran's MET of 18 greatly exceeds the 
maximum allowable MET for a compensable evaluation, which is 
10, with symptoms, under Diagnostic Code 7000.  Nor is there 
any indication that the veteran requires any medication.  

The preponderance of the evidence of record, at any time 
since the veteran's grant of an initial 0 percent evaluation, 
is against a compensable evaluation for mitral valve prolapse 
with severe mitral regurgitation.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

B.  The Left Wrist and Knees.

In his February 1999 VA compensation and pension examination, 
the veteran indicated that he began having difficulty with 
his left wrist due to repetitive motion during service.  His 
wrist had been put into a splint for a period of one month 
during service.  He indicated that his wrist only bothered 
him occasionally after prolonged repetitive motion.  When he 
would get pain, it was achy in nature and nonradiating.  
There was no associated numbness or tingling.  The examiner 
indicated that the veteran pointed to the radial aspect of 
his left wrist as the location of the pain when it was 
present.  Currently, there was no pain present.  He denied 
any swelling, numbness, or tingling of his left wrist.  It 
was indicated that the veteran was right-handed.  

On physical examination, the examiner noted that the veteran 
was completely nontender to palpation in the left wrist 
region.  Tinel's and Phalen's signs were negative.  There 
were no sensory deficits present of the patient's left hand.  
Dorsiflexion of the left wrist was to 78 degrees, palmar 
flexion was to 80 degrees, ulnar deviation was to 45 degrees, 
radial deviation was to 20 degrees, and supination and 
pronation were to 80 degrees bilaterally.  Grip strength was 
equal bilaterally in the upper extremities.  The diagnosis 
was "[e]arly osteoarthritis with normal physical examination 
of the patient's left wrist at this time."

With regard to his knees, the veteran indicated that he began 
having problems with his knees aching in about 1982.  He 
related that achiness to going up and down stairs or hiking 
on uneven terrain.  He was evaluated during service and 
prescribed physical therapy after which he improved.  He 
stated that he still had some achiness in both knees.  His 
pain was alleviated with rest.  He denied any recurrent 
swelling.  He denied any pain and radiation.  He denied any 
limp, numbness or tingling.  

On physical evaluation, the examiner noted no swelling or 
effusion present.  The veteran was completely nontender to 
palpation in the knee region.  There was no Baker's cyst 
present, and there was normal patellar excursion.  McMurray's 
and Lachman's signs were both negative.  Both knees were 
stable to varus and valgus stress.  The veteran's gait was 
noted to be within normal limits.  The examiner noted that 
the veteran exhibited excellent range of motion of both knees 
with extension to 0 degrees and flexion to 140 degrees 
bilaterally.  The diagnosis was "[m]inimal degenerative 
joint disease with normal physical examination of both knees 
at this time."

Based on the findings of the VA examination, the veteran's 
service-connected disability of the left wrist and knees is 
manifested by a "normal" physical examination with the 
exception of arthritis as shown on X-ray examination.  As 
such, the veteran is appropriately rated under Diagnostic 
Code 5003 for arthritis as the only manifestation of his 
disability.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
disability evaluation.  X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups warrants a 
10 percent disability evaluation.

After review of the evidence of record, the Board concludes 
that entitlement to an increased disability evaluation for 
osteoarthritis of the left wrist and degenerative joint 
disease of the bilateral knees is not warranted.  The veteran 
is appropriately rated 10 percent for X-ray evidence of 
involvement of two major joints.  A higher rating evaluation 
is not available under Diagnostic Code 5003 in the absence of 
occasional incapacitating exacerbations which have not been 
shown in this case.  No limitation of motion was noted on the 
February 1999 VA examination, which found a "normal" 
examination, precluding any evaluation for limitation of 
motion under the applicable diagnostic codes.  Neither has he 
shown any swelling, deformity, effusion, erythema, or 
instability.  The only objective findings of disability have 
been X-ray evidence of osteoarthritis and subjective 
complaints of pain.

The veteran complains that he has pain on repetitive use of 
his left wrist, and pain in his knees when going up and down 
stairs or up and down a slope.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
However, in this case there is no evidence of swelling, 
effusion, or pain on manipulation of either the left wrist or  
the knees.  His gait was noted to be within normal limits and 
his range of motion was noted to be "excellent."  As such, 
functional impairment is not shown to a degree beyond that 
contemplated by his current 10 percent evaluation.  The Board 
has considered the evidence of functional loss as a result of 
pain on motion of the left wrist and knees.  However, the 
Board finds that although the appellant has reported pain on 
motion, in view of the complete lack of any evidence of 
functional impairment, he is deemed adequately evaluated at 
his current 10 percent disability level.  In this regard, the 
Board notes the veteran has not alleged or demonstrated any 
limitation of motion associated with his complaints of pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The preponderance of the evidence of record, at any time 
since the veteran's grant of an initial 10 percent 
evaluation, is against an evaluation in excess of 10 percent 
for osteoarthritis of the left wrist and degenerative joint 
disease of the bilateral knees.  See Fenderson at 119, supra.  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2000).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

C.  The Left Foot.

In his February 1999 VA compensation and pension examination, 
the veteran indicated that he began having difficulty with 
his left foot in 1986, and was told on evaluation in service 
that he had a bunion on his left foot.  He indicated that he 
was told to wear better shoes.  He stated that he sometimes 
had difficulty with achiness.  The examiner indicated that 
the veteran pointed to the metatarsophalangeal joint of his 
left great toe as the location of the achiness.  He stated 
that the achiness was aggravated by wearing "new shoes that 
have not been broken in."  He denied any associated numbness 
or tingling and had no swelling of his left foot.  

On physical examination, the examiner noted that 
visualization of the veteran's left foot revealed hallux 
valgus present.  The metatarsophalangeal joint appeared 
enlarged; however, there was no evidence of inflammation.  
The joint was nontender to palpation.  There were no 
associated hammertoes.  The veteran's gait was noted to be 
within normal limits.  The diagnosis was hallux valgus, left 
foot with early osteoarthritis.

The veteran's disability, hallux valgus of the left foot with 
early osteoarthritis, is rated under Diagnostic Code 5280 at 
a 0 percent disability rating.  Severe unilateral hallux 
valgus warrants a 10 percent evaluation if the extent of 
disability is equivalent to amputation of the great toe.  A 
10 percent evaluation is also warranted for postoperative 
unilateral hallux valgus with resection of the metatarsal 
head, which is not shown in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  The veteran's disability is 
essentially manifested only by an enlarged and painful 
metatarsophalangeal joint of the left foot without evidence 
of inflammation.  The examiner in the VA examination noted 
that the veteran's gait was within normal limits.  As such, 
there is no evidence of disability equivalent to amputation 
of the great toe which is required for a higher evaluation.

The Board has considered other diagnostic codes relative to 
disabilities of the foot; however, the veteran has not shown 
any of the criteria required for a compensable evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  
Nor would a compensable evaluation be possible for arthritis 
in the absence of limitation of motion or involvement of more 
than one major or minor joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The preponderance of the evidence of record, at any time 
since the veteran's grant of an initial 0 percent evaluation, 
is against a compensable evaluation for hallux valgus of the 
left foot with early osteoarthritis.  See Fenderson at 119, 
supra.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An initial compensable evaluation for mitral valve prolapse 
with severe mitral regurgitation is denied.

An increased initial evaluation for osteoarthritis of the 
left wrist and degenerative joint disease of the bilateral 
knees is denied.

An initial compensable evaluation for hallux valgus of the 
left foot with early osteoarthritis is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

